DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s claims filed 08/26/2020. 
Claims 1-20 are pending and have been examined. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-10, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiechers et al. (U.S. PG Pub. No. 20180144300; hereinafter "Wiechers").
As per claim 1, Wiechers teaches:
A vehicle comprising:
Wiechers teaches a vehicle with multiple compartments (lockers) used to collect and store packages for delivery. (Wiechers: abstract, Fig. 2, paragraphs [0103, 105, 110])
a compartment equipped with a locker configured to be usable by a user;
Wiechers teaches a vehicle with multiple compartments (lockers) used to collect and store packages for delivery. (Wiechers: abstract, Fig. 2, paragraphs [0103, 105, 110])
and a communication apparatus configured to communicably connect with a terminal apparatus possessed by the user and acquire point-of-use information from the terminal apparatus, the point-of-use information concerning a point at which the user uses the locker,
Wiechers further teaches that the vehicle may comprise communication apparatuses 104 and 108 which may be used to communicate with a mobile terminal 20 of a user looking to deliver or pick up a package from the vehicle. (Wiechers: paragraphs [0101-102, 107-108, 112], Fig. 1) Wiechers further teaches that the user may input a position for collection or delivery of an article via the vehicle into their mobile device which may transmit this information to the vehicle (point of use information). (Wiechers: paragraphs [0117-121, 123], Fig. 3)
wherein the vehicle is configured to move based on the point-of-use information.
 Wiechers teaches that the control apparatus 100 of the vehicle may cause the vehicle to move to the collection and/or delivery position. (Wiechers: paragraph [0125-127], Fig. 3)
 As per claim 2, Wiechers teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein a point to which the vehicle moves based on the point-of-use information when an item is retrieved from the locker by the user is different from a point at which the item is stored in the locker.
 Wiechers teaches that the control apparatus 100 of the vehicle may cause the vehicle to move to the collection and/or delivery position. (Wiechers: paragraph [0125-127], Fig. 3) In teaching that the vehicle may move to both a collection and/or a delivery position, Wiechers teaches that the pickup location may be different from the point at which the item was stored in the locker.(Wiechers: paragraphs [0009, 13, 125-127, 132], Fig. 3)
As per claim 4, Wiechers teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein: the communication apparatus further acquires usage time information from the terminal apparatus, the usage time information specifying a time at which the user uses the locker;
Wiechers further teaches that the collection and/or delivery information may comprise a delivery time at which the user would like to deposit or retrieve the package from the vehicle, and the vehicle may be caused to move to the point of use at the delivery or collection time. (Wiechers: paragraphs [0060-66])
and the vehicle moves based further on the usage time information.
 Wiechers further teaches that the collection and/or delivery information may comprise a delivery time at which the user would like to deposit or retrieve the package from the vehicle, and the vehicle may be caused to move to the point of use at the delivery or collection time. (Wiechers: paragraphs [0060-66])
As per claim 5, Wiechers teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the compartment includes a private cubicle usable by the user.
 Wiechers teaches a vehicle with multiple compartments (lockers) used to collect and store packages for delivery. (Wiechers: abstract, Fig. 2, paragraphs [0103, 105, 110]) Wiechers further teaches that the compartment may be locked so that only the user may deliver or retrieve items from the compartment. (Wiechers: paragraphs [0044, 46, 73, 75])
As per claim 6, Wiechers teaches all of the limitations of claim 1, as outlined above, and further teaches:
further comprising a monitoring unit configured to monitor the compartment.
 Wiechers further teaches a controller 100 which may monitor the compartment (send and receive locking signals and communicate with actuating components of the compartment). (Wiechers: paragraphs [0100-108], Fig. 1)
As per claim 7, Wiechers teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein: a plurality of the users includes a first user and a second user;
Wiechers teaches that the control apparatus 100 of the vehicle may cause the vehicle to move to the collection and/or delivery position. (Wiechers: paragraph [0125-127], Fig. 3) In teaching that the vehicle may move to both a collection and/or a delivery position, Wiechers teaches that the pickup location may be different from the point at which the item was stored in the locker.(Wiechers: paragraphs [0009, 13, 125-127, 132], Fig. 3)
the vehicle moves based on first point-of-use information about a first point of use at which the first user stores an item in the locker;
Wiechers teaches that the control apparatus 100 of the vehicle may cause the vehicle to move to the collection and/or delivery position. (Wiechers: paragraph [0125-127], Fig. 3) In teaching that the vehicle may move to both a collection and/or a delivery position, Wiechers teaches that the pickup location may be different from the point at which the item was stored in the locker.(Wiechers: paragraphs [0009, 13, 125-127, 132], Fig. 3)
and after the first user stores the item in the locker;
Wiechers teaches that the control apparatus 100 of the vehicle may cause the vehicle to move to the collection and/or delivery position. (Wiechers: paragraph [0125-127], Fig. 3) In teaching that the vehicle may move to both a collection and/or a delivery position, Wiechers teaches that the pickup location may be different from the point at which the item was stored in the locker.(Wiechers: paragraphs [0009, 13, 125-127, 132], Fig. 3)
the vehicle moves based on second point-of-use information about a second point of use at which the second user retrieves the item from the locker.
 Wiechers teaches that the control apparatus 100 of the vehicle may cause the vehicle to move to the collection and/or delivery position. (Wiechers: paragraph [0125-127], Fig. 3) In teaching that the vehicle may move to both a collection and/or a delivery position, Wiechers teaches that the pickup location may be different from the point at which the item was stored in the locker.(Wiechers: paragraphs [0009, 13, 125-127, 132], Fig. 3)
As per claim 8, Wiechers teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the point-of-use information is generated by and outputted from the terminal apparatus based on information entered in the terminal apparatus by the user.
 Wiechers further teaches that the vehicle may comprise communication apparatuses 104 and 108 which may be used to communicate with a mobile terminal 20 of a user looking to deliver or pick up a package from the vehicle. (Wiechers: paragraphs [0101-102, 107-108, 112], Fig. 1) Wiechers further teaches that the user may input a position for collection or delivery of an article via the vehicle into their mobile device which may transmit this information to the vehicle (point of use information). (Wiechers: paragraphs [0117-121, 123], Fig. 3)
As per claim 9, Wiechers teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the point-of-use information is generated by and outputted from the terminal apparatus based on a status of the user.
Wiechers further teaches that the vehicle may comprise communication apparatuses 104 and 108 which may be used to communicate with a mobile terminal 20 of a user looking to deliver or pick up a package from the vehicle. (Wiechers: paragraphs [0101-102, 107-108, 112], Fig. 1) Wiechers further teaches that the user may input a current position of the user (a status of the user) for collection or delivery of an article via the vehicle into their mobile device which may transmit this information to the vehicle (point of use information). (Wiechers: paragraphs [0117-121, 123], Fig. 3) Wiechers teaches an alternative form of status information (a time at which the user is available to collect or deposit the package) since Wiechers teaches that the collection and/or delivery information may comprise a delivery time at which the user would like to deposit or retrieve the package from the vehicle, and the vehicle may be caused to move to the point of use at the delivery or collection time. (Wiechers: paragraphs [0060-66])  
As per claim 10, Wiechers teaches all of the limitations of claim 1, as outlined above, and further teaches:
further comprising a control apparatus configured to control running of the vehicle based on the point-of-use information.
Wiechers teaches that the control apparatus 100 of the vehicle may cause the vehicle to move to the collection and/or delivery position. (Wiechers: paragraph [0125-127], Fig. 3) In teaching that the vehicle may move to both a collection and/or a delivery position, Wiechers teaches that the pickup location may be different from the point at which the item was stored in the locker.(Wiechers: paragraphs [0009, 13, 125-127, 132], Fig. 3)  
As per claim 12, Wiechers teaches:
An operation management system comprising:
Wiechers teaches a system and method for flexibly collecting and/or delivering shipments. (Wiechers: abstract)
 the vehicle according to claim 1;
Wiechers teaches the vehicle of claim 1, please see mapping of claim 1 above.
and the terminal apparatus possessed by the user, wherein the terminal apparatus outputs the point-of-use information.
 Wiechers further teaches that the vehicle may comprise communication apparatuses 104 and 108 which may be used to communicate with a mobile terminal 20 of a user looking to deliver or pick up a package from the vehicle. (Wiechers: paragraphs [0101-102, 107-108, 112], Fig. 1) Wiechers further teaches that the user may input a position for collection or delivery of an article via the vehicle into their mobile device which may transmit this information to the vehicle (point of use information). (Wiechers: paragraphs [0117-121, 123], Fig. 3)
As per claim 13, Wiechers teaches all of the limitations of claim 12, as outlined above, and further teaches:
wherein the terminal apparatus generates and outputs the point-of-use information based on information entered in the terminal apparatus by the user.
 Wiechers further teaches that the vehicle may comprise communication apparatuses 104 and 108 which may be used to communicate with a mobile terminal 20 of a user looking to deliver or pick up a package from the vehicle. (Wiechers: paragraphs [0101-102, 107-108, 112], Fig. 1) Wiechers further teaches that the user may input a position for collection or delivery of an article via the vehicle into their mobile device which may transmit this information to the vehicle (point of use information). (Wiechers: paragraphs [0117-121, 123], Fig. 3)
As per claim 14, Wiechers teaches all of the limitations of claim 12, as outlined above, and further teaches:
wherein the terminal apparatus generates and outputs the point-of-use information based on a status of the user.
 Wiechers further teaches that the vehicle may comprise communication apparatuses 104 and 108 which may be used to communicate with a mobile terminal 20 of a user looking to deliver or pick up a package from the vehicle. (Wiechers: paragraphs [0101-102, 107-108, 112], Fig. 1) Wiechers further teaches that the user may input a current position of the user (a status of the user) for collection or delivery of an article via the vehicle into their mobile device which may transmit this information to the vehicle (point of use information). (Wiechers: paragraphs [0117-121, 123], Fig. 3) Wiechers teaches an alternative form of status information (a time at which the user is available to collect or deposit the package) since Wiechers teaches that the collection and/or delivery information may comprise a delivery time at which the user would like to deposit or retrieve the package from the vehicle, and the vehicle may be caused to move to the point of use at the delivery or collection time. (Wiechers: paragraphs [0060-66])
As per claim 15, Wiechers teaches:
An operation management method comprising steps in which:
Wiechers teaches a system and method for flexibly collecting and/or delivering shipments. (Wiechers: abstract)
a vehicle carrying a locker usable by a user and configured to be movable acquires point-of-use information about a point at which the user uses the locker;
Wiechers teaches a vehicle with multiple compartments (lockers) used to collect and store packages for delivery. (Wiechers: abstract, Fig. 2, paragraphs [0103, 105, 110]) Wiechers further teaches that the vehicle may comprise communication apparatuses 104 and 108 which may be used to communicate with a mobile terminal 20 of a user looking to deliver or pick up a package from the vehicle. (Wiechers: paragraphs [0101-102, 107-108, 112], Fig. 1) Wiechers further teaches that the user may input a position for collection or delivery of an article via the vehicle into their mobile device which may transmit this information to the vehicle (point of use information). (Wiechers: paragraphs [0117-121, 123], Fig. 3)
and the vehicle moves based on the point-of-use information.
 Wiechers teaches that the control apparatus 100 of the vehicle may cause the vehicle to move to the collection and/or delivery position. (Wiechers: paragraph [0125-127], Fig. 3)
As per claim 16, Wiechers teaches all of the limitations of claim 15, as outlined above, and further teaches:
further comprising a step in which a terminal apparatus possessed by the user generates the point-of-use information based on information entered by the user.
 Wiechers further teaches that the vehicle may comprise communication apparatuses 104 and 108 which may be used to communicate with a mobile terminal 20 of a user looking to deliver or pick up a package from the vehicle. (Wiechers: paragraphs [0101-102, 107-108, 112], Fig. 1) Wiechers further teaches that the user may input a position for collection or delivery of an article via the vehicle into their mobile device which may transmit this information to the vehicle (point of use information). (Wiechers: paragraphs [0117-121, 123], Fig. 3)
As per claim 17, Wiechers teaches all of the limitations of claim 15, as outlined above, and further teaches:
further comprising a step in which a terminal apparatus possessed by the user generates the point-of-use information based on a status of the user.
 Wiechers further teaches that the vehicle may comprise communication apparatuses 104 and 108 which may be used to communicate with a mobile terminal 20 of a user looking to deliver or pick up a package from the vehicle. (Wiechers: paragraphs [0101-102, 107-108, 112], Fig. 1) Wiechers further teaches that the user may input a current position of the user (a status of the user) for collection or delivery of an article via the vehicle into their mobile device which may transmit this information to the vehicle (point of use information). (Wiechers: paragraphs [0117-121, 123], Fig. 3) Wiechers teaches an alternative form of status information (a time at which the user is available to collect or deposit the package) since Wiechers teaches that the collection and/or delivery information may comprise a delivery time at which the user would like to deposit or retrieve the package from the vehicle, and the vehicle may be caused to move to the point of use at the delivery or collection time. (Wiechers: paragraphs [0060-66])
As per claim 18, Wiechers teaches:
An information processing apparatus comprising:
Wiechers teaches a vehicle with multiple compartments (lockers) used to collect and store packages for delivery. (Wiechers: abstract, Fig. 2, paragraphs [0103, 105, 110]) Wiechers further teaches that the vehicle may comprise a control apparatus 100 (an information processing apparatus). (Wiechers: paragraphs [0097-98, 104, 112-115], Fig. 1)
a communication interface configured to communicably connect with a vehicle and with a terminal apparatus possessed by a user, the vehicle carrying a locker configured to be usable by the user;
Wiechers further teaches that the vehicle may comprise communication apparatuses 104 and 108 which may be used to communicate with a mobile terminal 20 of a user looking to deliver or pick up a package from the vehicle. (Wiechers: paragraphs [0101-102, 107-108, 112], Fig. 1) Wiechers further teaches that the user may input a position for collection or delivery of an article via the vehicle into their mobile device which may transmit this information to the vehicle (point of use information). (Wiechers: paragraphs [0117-121, 123], Fig. 3) Wiechers teaches a vehicle with multiple compartments (lockers) used to collect and store packages for delivery. (Wiechers: abstract, Fig. 2, paragraphs [0103, 105, 110])
and a controller configured to output control information used to control running of the vehicle, wherein the communication interface is configured to acquire point-of-use information from the terminal apparatus, the point-of-use information concerning a point at which the user uses the locker, and the controller is configured to generate the control information based on the point-of-use information and outputs the control information to the vehicle through the communication interface.
 Wiechers further teaches that the vehicle may comprise communication apparatuses 104 and 108 which may be used to communicate with a mobile terminal 20 of a user looking to deliver or pick up a package from the vehicle. (Wiechers: paragraphs [0101-102, 107-108, 112], Fig. 1) Wiechers further teaches that the user may input a position for collection or delivery of an article via the vehicle into their mobile device which may transmit this information to the vehicle (point of use information). (Wiechers: paragraphs [0117-121, 123], Fig. 3) Wiechers teaches that the control apparatus 100 of the vehicle may cause the vehicle to move to the collection and/or delivery position. (Wiechers: paragraph [0125-127], Fig. 3)
As per claim 19, Wiechers teaches all of the limitations of claim 18, as outlined above, and further teaches:
wherein the point-of-use information is generated by and outputted from the terminal apparatus based on information entered in the terminal apparatus by the user.
 Wiechers further teaches that the vehicle may comprise communication apparatuses 104 and 108 which may be used to communicate with a mobile terminal 20 of a user looking to deliver or pick up a package from the vehicle. (Wiechers: paragraphs [0101-102, 107-108, 112], Fig. 1) Wiechers further teaches that the user may input a position for collection or delivery of an article via the vehicle into their mobile device which may transmit this information to the vehicle (point of use information). (Wiechers: paragraphs [0117-121, 123], Fig. 3)
As per claim 20, Wiechers teaches all of the limitations of claim 18, as outlined above, and further teaches:
wherein the point-of-use information is generated by and outputted from the terminal apparatus based on a status of the user.
 Wiechers further teaches that the vehicle may comprise communication apparatuses 104 and 108 which may be used to communicate with a mobile terminal 20 of a user looking to deliver or pick up a package from the vehicle. (Wiechers: paragraphs [0101-102, 107-108, 112], Fig. 1) Wiechers further teaches that the user may input a current position of the user (a status of the user) for collection or delivery of an article via the vehicle into their mobile device which may transmit this information to the vehicle (point of use information). (Wiechers: paragraphs [0117-121, 123], Fig. 3) Wiechers teaches an alternative form of status information (a time at which the user is available to collect or deposit the package) since Wiechers teaches that the collection and/or delivery information may comprise a delivery time at which the user would like to deposit or retrieve the package from the vehicle, and the vehicle may be caused to move to the point of use at the delivery or collection time. (Wiechers: paragraphs [0060-66])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wiechers in view of Seaman et al. (U.S. PG Pub. No. 20180181126; hereinafter "Seaman").
As per claim 3, Wiechers teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
wherein: the locker is configured to store an item having a size equal to or smaller than a predetermined size;
 Wiechers teaches a vehicle with multiple compartments (lockers) used to collect and store packages for delivery. (Wiechers: abstract, Fig. 2, paragraphs [0103, 105, 110]) In teaching rigid lockers with enclosed spaces, Wiechers teaches that the lockers may be configured to store items have a size equal to or smaller than a predetermined size.
To be thorough, and to the extent that Wiechers does not explicitly teach given sizes of compartments used to compare with size of items prior to allowing a vehicle to collect the item, Seaman teaches this element. Seaman teaches a delivery vehicle with compartments of certain sizes and a system which may receive requests for delivery, and may only continue with pick up of the item if the item is not too large to fit into any of the compartments of the delivery vehicle. (Seaman: paragraph [0014, 19, 23-24, 31, 58-59]) Therefore, Seaman teaches the modification of Wiechers such that, prior to directing the vehicle to pick up the item, a check is made that the vehicle has sufficient space to store the item in one of the vehicle compartments. It can be seen that each element is taught by either Wiechers or by Seaman. Performing the check to make sure the vehicle has a compartment with sufficient space prior to accepting a delivery, as taught by Seaman, does not affect the normal functioning of the elements of the claim which are taught by Wiechers. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Seaman with the teachings of Wiechers, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Wiechers in view of Seaman further teaches:
and when a size of an item to be stored in the locker by the user is equal to or smaller than the predetermined size, the vehicle moves based on the point-of-use information.
 Wiechers teaches a vehicle with multiple compartments (lockers) used to collect and store packages for delivery. (Wiechers: abstract, Fig. 2, paragraphs [0103, 105, 110]) In teaching rigid lockers with enclosed spaces, Wiechers teaches that the lockers may be configured to store items have a size equal to or smaller than a predetermined size. Seaman teaches a delivery vehicle with compartments of certain sizes and a system which may receive requests for delivery, and may only continue with pick up of the item if the item is not too large to fit into any of the compartments of the delivery vehicle. (Seaman: paragraph [0014, 19, 23-24, 31, 58-59]) Therefore, Seaman teaches the modification of Wiechers such that, prior to directing the vehicle to pick up the item, a check is made that the vehicle has sufficient space to store the item in one of the vehicle compartments. The motivation to combine Seaman persists.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wiechers in view of Rifai et al. (U.S. PG Pub. No. 20150242810; hereinafter "Rifai").
As per claim 11, Wiechers teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
further comprising a notification apparatus configured to provide the point-of-use information to a driver;
 Rifai, however, teaches that a driver device may be integrated into a vehicle (a notification apparatus) and may be configured to output to a driver of a vehicle location information of a user which guides the user to a pick up or drop off position for a package. (Rifai: paragraphs [0013, 16-20, 32], Fig. 2) It can be seen that each element is taught by either Wiechers or by Rifai. Performing the method by notifying a manual driver in the vehicle of the user's position via a notification device in the vehicle does not affect the normal functioning of the elements of the claim which are taught by Wiechers. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Rifai with the teachings of Wiechers, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Wiechers in view of Rifai further teaches: 
wherein the vehicle moves by being operated by the driver based on the point-of-use information.
Rifai, however, teaches that a driver device may be integrated into a vehicle (a notification apparatus) and may be configured to output to a driver of a vehicle location information of a user which guides the user to a pick up or drop off position for a package. (Rifai: paragraphs [0013, 16-20, 32], Fig. 2) The notification to combine Rifai persists.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628